Citation Nr: 1212762	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body.

2.  Entitlement to an increased rating for residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to December 1970 and February 1989 to May 1989.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  As set forth above on the cover page of this remand, the appellant's claim is now in the jurisdiction of the RO in Seattle, Washington.

In October 2008, the appellant testified at a Board videoconference hearing.  A transcript of that hearing is of record.  In a December 2008 decision, the Board denied service connection for a cervical spine disability and remanded the issue of entitlement to an increased rating for residuals of a gunshot wound to the left flank.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in August 2009, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion to vacate and remand the Board's December 2008 decision denying service connection for a cervical spine disability.  In an August 2009 order, the Court granted the motion, vacated the Board's December 2008 decision, and remanded the matter for readjudication.  

Pursuant to the instructions set forth in joint motion, in September 2010, the Board remanded the issue of entitlement to service connection for a cervical spine disability to the RO for additional evidentiary development.  For the reasons set forth below, another remand of this issue is necessary.  In addition, because it appears that the RO has not yet had the opportunity to complete the development ordered by the Board in its December 2008 remand of the issue of entitlement to an increased rating for residuals of a gunshot wound to the left flank, that matter is also not yet ready for appellate review.  To ensure that this development is completed, the issue has been included on the cover page of this remand.  

A review of the record indicates that in an August 2008 rating decision, the RO denied a rating in excess of 30 percent for the appellant's service-connected dysthymic disorder and PTSD.  In September 2008, the appellant initiated an appeal of the RO's determination.  According to the appellant's Virtual VA file, in a September 2010 rating decision, the RO increased the rating for the appellant's service-connected dysthymic disorder and PTSD to 70 percent, effective February 21, 2006.  The appellant was notified that based on his testimony at an August 2010 hearing limiting his appeal to entitlement to a 70 percent rating, the decision was a total award of the benefits sought on appeal.  Under these circumstances, the issue of entitlement to a rating in excess of 70 percent for dysthymic disorder and PTSD is not in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant may expressly limit his claim or appeal to less than the maximum available benefit).

In a January 2012 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in October 2008 was no longer employed by VA.  He was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707 (2011).  In January 2012, the appellant indicated that he did not wish to attend another Board hearing.  

In March 2012, the Board denied the appellant's motion to advance his case on the Board's docket, finding that the criteria required for advancement had neither been alleged nor shown.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appellant is advised, however, that appeals such as his, which have been remanded by the Court, are afforded expeditious treatment without regard to its place on the Board's docket.  See 38 U.S.C.A. § 7112 (West Supp. 2011); 38 C.F.R. § 20.900(d) (2011).  

For the reasons set forth below, a remand of this appeal is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for a cervical spine disability

The appellant seeks service connection for a cervical spine disability.  He theorizes that his current cervical spine disability is causally related to his service-connected residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body.  

In support of his claim, the appellant has submitted various pieces of evidence, including a June 2004 treatment note from a VA neurologist, Scott J. Sherman, M.D., who indicated that it was his opinion that the appellant's cervical spine disability was "patently obvious to be secondarily due to and directly stem from his initial [in-service] gunshot wound."  

Also submitted by the appellant was an April 2005 opinion from Jeffrey C. Hoff, D.O., who indicated that he had treated the appellant from 1986 to 2001 for cervical spondylolysis, cervical stenosis, and related symptoms.  Dr. Hoff indicated that he agreed with Dr. Sherman's assessment that the appellant's in-service gunshot wound "is the primary cause of his present medical condition."  

Finally, the appellant submitted a March 2007 letter from Fabia Kwiecinski, M.D., the appellant's VA internist, who indicated that it was her medical opinion that the appellant's current cervical degeneration was a direct result of the gunshot wound injury he sustained in Vietnam in 1969.  

In connection with his claim, the appellant was afforded a VA spine examination in March 2008.  After examining the appellant and reviewing the claims folder, the board certified orthopedist who examined the appellant indicated that it was his opinion that the appellant's current cervical spine disability was not caused by or otherwise related to his service-connected lumbar vertebral condition.  

In the August 2009 joint motion referenced above, the parties agreed that the March 2008 VA medical examination "was inadequate for lack of sufficient supporting rationale."  Joint Motion at page 2.  The parties noted that the March 2008 VA examiner did not address the favorable opinions from Drs. Sherman, Hoff, and Kwiecinski, nor did he address the question of whether the appellant's service-connected disabilities aggravated his cervical spine disability.  In view of these factors the parties agreed that:  

The appellant shall be examined by a physician specializing in orthopedics.  The Board shall instruct that the physician review Appellant's claims file and provide an opinion on whether it is at least as likely as not that Appellant's cervical spine disability is the result of his service-connected lumbar disability.  If the physician opines that such a relationship is not at least as likely as not, he or she shall provide an opinion as to whether it is at least as likely as not that the lumbar disability aggravates the cervical-spine disability.  In reaching this opinion, the physician shall address the opinions of Dr. Kwiecinski and Dr. Sherman referenced above and the April 2005 opinion of Dr. Hoff concurring in Dr. Sherman's opinion.  

Id. at 3.  

A review of the record indicates that pursuant to the Board's September 2010 remand instructions, the RO obtained an October 2010 addendum from the board certified orthopedist who had examined the appellant in March 2008.  The examiner indicated that after reviewing the record, he continued to believe that the appellant's current cervical spine disability was not caused by, related to, or aggravated by his service-connected lumbar vertebral condition.  He indicated that he did not agree with the medical opinions stating otherwise.  

The appellant and his representative have requested another remand of this matter, arguing that he is entitled to an in-person examination by a physician specializing in orthopedics under the terms of the August 2009 joint motion.  Under these circumstances, the Board finds that another remand of this matter is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Entitlement to an increased rating for residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body

As set forth above, in December 2008, the Board remanded this issue for additional evidentiary development.  The issue was remanded to the RO via the AMC in Washington, DC.  A review of the available record indicates that the AMC then forwarded the matter to VA's Rating and Development Team at the RO in Huntington, West Virginia.  Because the Huntington RO was unable to provide the necessary examination, the appellant's file was forwarded to the Seattle RO for completion of the ordered development.  A review of the claims file and the appellant's Virtual VA file contains no indication that the RO has completed this development.  On remand, compliance with the Board's original December 2008 remand directives must be ensured.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the instructions delineated by the Board in its December 2008 remand of the issue of entitlement to an increased rating for residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body, and ensure compliance with those instructions.  

2.  The appellant should be scheduled for a VA medical examination for the purposes of determining the etiology of his cervical spine disability.  The examination must be conducted by a physician specializing in orthopedics.  The claims file must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current cervical spine disability identified on examination had its onset during the appellant's active service or is otherwise causally related to any incident of service.  

The examiner must also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current cervical spine disability identified on examination is causally related to or aggravated by the appellant's service-connected residuals of a gunshot wound to the left flank, muscle group XX, with retained foreign body, or his service-connected residuals of a fracture to L3.  In providing the requested opinion, the examiner must specifically address the opinions of Drs. Kwiecinski, Sherman, and Hoff.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


